UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOMO WILLIAMS,
                                Petitioner,
                    -against-                                            19-CV-2476 (CM)
 JUSTICES OF NYS SUP. CT. APP. DIV. 1ST.                            ORDER OF DISMISSAL
 DEPT.; OFFICE OF THE APPELLATE
 DEFENDER; NYPD; NY CNTY D.A.,
                                Respondents.

COLLEEN McMAHON, Chief United States District Judge:

        Petitioner, appearing pro se, brings this petition for a writ of habeas corpus under 28

U.S.C. § 2254, challenging his November 26, 2013 conviction in the New York Supreme Court,

New York County. By order dated July 3, 2019, the Court granted Petitioner sixty days’ leave to

submit an amended petition. On September 9, 2019, the Court received from Petitioner a

declaration requesting that the Court stay this action. For the following reasons, the Court denies

the petition.

                                         BACKGROUND

        The Court assumes familiarity with the underlying facts of this case as summarized in the

Court’s July 3, 2019 order. In the July 3, 2019 order, the Court determined that because

Petitioner was no longer in custody under the November 26, 2013 conviction, he did not meet the

“in custody” requirement and could not challenge his conviction in a § 2254 petition. (ECF No.

4, 4.) The Court also determined that even if Petitioner could satisfy the “in custody”

requirement for a habeas corpus action, he failed to show that he had fully exhausted his state-

court remedies before filing the petition. (Id. at 4-5.) But the Court granted Petitioner sixty days’

leave to amend his petition to show that he meets the “in custody” requirement ‒ that is, that as a

result of his conviction, he continues to suffer from substantial restraints not shared by the
general public. (Id. at 6.) In addition, the Court directed Petitioner to show that he had exhausted

all of his available state-court remedies.

          In his declaration, Petitioner does not address the Court’s determination that he was not in

custody and could not challenge his November 26, 2013 conviction. Rather, he asserts problems

with his appeals and post-conviction motions in the state courts and requests that the Court hold

this petition in abeyance until he is able to resolve his state-court issues and fully exhaust his

claims.

                                             DISCUSSION

          Because it is clear that Petitioner is no longer in custody pursuant to his November 26,

2013 conviction, the Court denies this petition for a writ habeas corpus under 28 U.S.C. § 2254.

See Maleng v. Cook, 490 U.S. 488, 490-91 (1989) (“[R]equiring that the habeas petitioner be ‘in

custody’ under the conviction or sentence under attack at the time his petition is filed.”); see also

Nowakowski v. New York, 835 F.3d 210, 215 (2d Cir. 2016) (“In order for a federal court to have

jurisdiction over a habeas petition, the petitioner must be ‘in custody pursuant to the judgment of

a State court’ at the time that petition is filed.”). As the Court has no jurisdiction over this matter,

it must deny Petitioner’s request for a stay of this petition.

                                             CONCLUSION

          The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Court denies the petition and all other pending matters are terminated.

Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue under 28 U.S.C. § 2253.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an



                                                   2
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   September 24, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               3
